Title: From John Adams to Stephen Higginson, 18 February 1786
From: Adams, John
To: Higginson, Stephen


     
      Sir.
      Grosvenor square Feby: 18th. 1786—
     
     Your valuable Letter of Decr. 30. is received, and has much obliged me. The Conduct of this Country both in a political & Commercial Point of View appears to me in the same point of Light as it does to you
     The remittances from the United States, which have been made since the peace, thro’ Holland, France Spain & Portugal, as well as those made directly in Cash & Produce, notwithstanding the continual Complaints, have been very large, & have contributed more than any other cause, towards turning the Ballance of Exchange in favour of England and producing that Surplus of Revenue which is now so much boasted of—
     You were not perhaps informed of the alliance between Holland and france, the most fatal event to this Country which has occured in Europe, since the family Compact
     The friendship of the Dutch will never return to England, untill it shall be brought back by the United States of America— These are bound by their honor & their public faith pledged in treaties, so far that they cannot form an Alliance with England against france, and if they were at Liberty it would be bad policy to join the weakest Side. We have therefore no choice left, but to United with france, Spain, Holland, Sweeden & Prussia (for I consider all these as

connected) or be neutral— It will even be scarcely possible that we should maintain a Neutrality.
     There is every motive to keep ourselves quite clear of all political Engagements to England & cultivate the friendship of the other Powers, although we should endeavour to be as impartial as possible and preserve a neutrality as long as we can
     I often feel a difficulty of entering into all Circumstances and forming a right Judgement of Measures taken, or proposed by the legislatures of the States: but as far as at this distance after so long an absence, I can comprehend the subject, I must agree with you in relation to the Refugees, Their Influence is not great where they are: but it would be less if they were in the United States, or at Liberty to go there. They were highly pleased at the News of the Vote of the House & seem generally desirous by what I hear of returning to the United States rather than to Nova Scotia or Canada.
     our Navigation act will have little effect upon the British Counciles, untill it shall become general— Then indeed it will be severely felt. if strictly executed— By the accounts from the southern and middle States, the Probability of an Union in this measure, is much Stronger at present, than it could be in Boston at the date of your Letter. Indeed the southern States must come into it
     They are now destressed for want of ships to export their Produce. The English refusing as they do our ready built ships, cannot furnish a sufficient Number. If the substence of the act should be adopted only from Pensylvania north ward it will have a great effect. The Jealousy you mention has alway’s existed, & has very probably been fomented: but where is the Contrariety of interests? If Boston or Philadelphia can furnish ships to Charlestown to export the Produce of Carolina cheaper than the french, Dutch or English, you will be sure of the freight— cannot this be done? Let the N. E. States persevere in their acts, and every state which can build ships must follow—if from no other motive than this Jealousy. Massts: alway’s appeared to me to play a sure game in taking the lead— because the other states must imitate her if she perseveres as soon as they can, in order to prevent her Benifits from being too great, and to share with her. Shipwrights & the other Tradesmen connected with them, seaman, &c—are Articles very precious, and even if the whole Community should be obliged to contribute largely to their support and increase they will richly repay the temporary sacrifice Let us not be intimidated then if we see a Number of foreign

Vessels driven by our Laws to other States. Nay tho our Lands & cattle should fall in their price at first, Let us persevere—
     Accounts from various Quarters, concur with yours, in the flourishing Circumstances of the Cod fishery nothing could give me greater pleasure. The Bounty upon oil, I hope will be increased— You have it in your power by such means to allure home again all your sperma Cæti fishermen, which are indeed almost all there are in the World— There is a sure markett in france & in spain, Boylstone sold his Cargo at Bouen for 30 pr. Cent. profit,—as your oil is preferred to any other, you may sell all you can make, for 30 Cities are not illuminated with a few Lamps— But I would give a Bounty which should enable you to undersell the English in London, and make british Manufactures pay the cost. The Consumption of oil increases in England, from the high duties on Candles, so that you may depend on a Markett: I don’t know whether I should hesitate to make British Fripperies pay the whole alien Duty of 18£: 3s: a ton as a Bounty Mr: Barrett has succeeded in France to his satisfaction Our pot & pearl ash, has been Authentically tried in France & pronounced the best in the World The Consumption of this article is very great—
     You must attack the mode, an Enemy more dangerous at this moment to our Commerce than all the Policy of England— Make it the fashon to wear french Manufactures. We cannot expect that france will buy our produce, and pay for it in Cash or Bills to be carried instantly to England, and there laid out in British Manufactures— The Spirit for encreasing our manufactures in the Article you mention does great honor & will produce lasting benifits to the Country. The Legislature will no doubt encourage it by bounty’s & duties, judiciously laid on, The Salting of Beef &c ought to be studied as a science & brought to perfection, and many regulations are wanting for securing the Merchantable Quality of our timber, Lumber, staves, &c. &c. &c. Iron too & other articles should be encouraged by Bounties & Duties—
     We are astonished here that You don’t insure your own Vessels— Loyds has made a vast sum by ensuring against Algerines and not one Vessel has been taken— are there Insurance offices in America, upon an honourable footing? punctual in Payment? it is high time it should be held infamous to dispute a Policy without clear cause, a litigious Man should not be admitted. Disputes of this Kind were too common formerly, as I know to my vexation tho’ to my Profit—
     
     There is no better prospect here, & I wish I could say there was from Barbary. The Agents are gone but I have not so much confidence as I wish in the Man who is destined for Algiers
     I never saw him, & if I had heard of him before he went what has been told me since he should never have had my Consent to go. But he came from Congress & how could we do otherwise? I have less confidence still in the Sum we are to offer, as presents, But we shall learn what is indispensable. In the mean time the Alarm is much too great in America The Chance of capture is very little and the Men if taken must & will be redeemed, & that very Soon—
     I am—
     
      J. A
     
    